      Case 1:09-cr-00662-PAC Document 370 Filed 05/08/20 Page 1 of 1




                           ASTOR LAW FIRM
                               Mark G. Astor, Esquire
___________________________________________
VIA CM/ECF AND EMAIL

May 8, 2020

The Honorable Paul A. Crotty, United States District Judge
Southern District of New York

RE:    United States v. Ross Mandell (1:09-cr-000662-PAC-1)

Dear Judge Crotty:

Please allow me to update the Court as to Mr. Mandell’s situation at the Federal Prison
Camp in Miami.

I have just been informed that Mr. Mandell has been approved by the BOP for release to
home confinement/supervised release, as of June 4, 2020. Additionally, he has been
approved for a furlough, I am waiting to be advised as to his actual release date at which
time I can update the Court.

As soon as I have any more information I will be sharing this information.

Respectfully submitted,

/S/ Mark G. Astor

Mark G. Astor, Esquire, Counsel pro hac vice for Ross Mandell




Cc. ASUA Andrew Chan via CM/ECF and email delivery to andrew.chan@usdoj.gov




                                            1
